          Case 1:17-cr-00618-RA Document 341 Filed 12/23/20 Page 1 of 3




                                                          December 22, 2020
VIA ECF
The Honorable Ronnie Abrams, U.S.D.J.
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re: United States v. William Baez, 17-cr-618 (RA)

Dear Judge Abrams:

        I represent William Baez in the above-captioned matter. On November 9, 2020, this
Court granted Mr. Baez compassionate release, reducing his sentence to time served, and noting
that “Baez shall be placed on supervised release status with home confinement until April 26,
2026, the date on which he was expected to complete his custodial sentence.” I write seeking a
clarification of the meaning of the term “home confinement” within the Court’s order.

        The term “home confinement” within the Court’s order is ambiguous, as it could refer to
several levels of supervision, from curfew, to detention to home incarceration. See e.g., United
States Courts, Services and Forms, Chapter 3: Location Monitoring (Probation and Supervised
Release Conditions), available at https://www.uscourts.gov/services-forms/location-monitoring-
probation-supervised-release-conditions (describing different methods of implementation of
home confinement.) Probation has interpreted the position to mean “home incarceration,” the
most restrictive term, which would require Mr. Baez to seek approval for permission to the Court
for any travel outside of his home except for medical reasons. We seek resolution of the
interpretation of the term “home confinement,” because it has bearing on two issues – one
immediate, and one longer term.

        In the immediate term, Mr. Baez seeks approval to attend his grandmother’s funeral on
Monday, December 28, 2020 and Tuesday, December 29, 2020. While we apologize to the
Court for the time sensitivity of the request, particularly in light of the impending holiday, this
was a sudden development that could not be predicted. At the funeral, Mr. Baez would practice
social distancing and wear a mask. The funeral will be in a large room with a limit of 10 people
permitted in the viewing. This request to the Court is necessary since Mr. Baez is currently
being supervised under a term of “home incarceration,” where every trip outside the home,
besides for medical reasons, must be approved by the Court. Probation and the Government take
no position on this request.

         In the longer term, we seek clarification that the term should be interpreted to mean
“home detention” and not home incarceration. Home detention is defined as: “You are
restricted to your residence at all times except for employment; education; religious services;
medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-
ordered obligations; or other activities as pre-approved by the officer (Home Detention).” Id.


                 Gelber & Santillo PLLC, 347 West 36th Street, Suite 805, New York, NY 10018
                                    Tel: 212-227-4743 Fax: 212-227-7371
          Case 1:17-cr-00618-RA Document 341 Filed 12/23/20 Page 2 of 3

                                                                                            Page 2


This would require Mr. Baez to be in his home, except as specifically approved by Probation,
which would allow for more discretion by Probation and less need for intervention by the Court.
On home detention, Mr. Baez would still be subject to GPS monitoring, so his movements would
be known at all times.

        “Home detention” is a more appropriate condition, because Mr. Baez will be on
supervised release for several years. Such a condition would give Probation the discretion and
flexibility to gradually permit Mr. Baez to transition back into society. Indeed, if the “home
incarceration” provision were to be enforced until 2026, over the longer term, Mr. Baez would be
under more restrictive conditions than if he had not been granted compassionate release. If he
had been in BOP custody during that timeframe he would be permitted to work, he could seek a
request for a furlough, he could get a job placement allowing travel offsite if cleared by the BOP,
he would eventually transition to a halfway house, and he would ultimately be placed on home
detention and would be encouraged to do things like finding a job. Other Courts granting
compassionate release have imposed terms of home detention as opposed to home incarceration
as conditions of supervised release. See e.g., United States v. Trevon Gross, No. 15 Cr. 769
(AJN), ECF Dkt. 771 (S.D.N.Y. May 7, 2020) (granting compassionate release to supervised
release with special condition of home detention for first-time, non-violent offender).

       A condition of home detention would also be consistent with the Court’s order, as in
granting compassionate release, the Court recognized that that Mr. Baez was a non-violent, first-
time offender with strong family and community ties and no disciplinary history at the BOP, and
there were sentencing disparities between Mr. Baez, who was subject to a 10 year mandatory
minimum, and his co-defendants, who were similarly situation and had already been released
from prison or placed in residential reentry centers. See Dkt. No. 35 at 7. These factors also
warrant home detention as opposed to home incarceration.

        Of course, Mr. Baez is acutely aware that he has medical conditions which place him at
high risk for serious complications if here were exposed to COVID-19. He has every intention
of protecting himself through social distancing, proper hygiene, and mask-wearing at any time
that Probation would deem it appropriate to permit him to leave the home for as long as COVID-
19 is circulating in the community, measures which were impossible him to take to protect
himself while in BOP custody. He is deeply grateful for the opportunity this Court gave him to
preserve his health at home, and will continue to be thankful for and abide by any conditions the
Court deems appropriate.

        On Mr. Baez’s behalf, counsel simply seeks a condition of home detention to permit
Probation to have more flexibility to supervise Mr. Baez in a manner that is more appropriate for
longer term supervision, particularly given Mr. Baez’s history as a non-violent first-time
offender. Probation takes no position on this request to interpret the phrase “home confinement”
to mean home detention, and the Government opposes it, believing that home incarceration is
appropriate.
         Case 1:17-cr-00618-RA Document 341 Filed 12/23/20 Page 3 of 3

                                                                                         Page 2


        In any event, no matter what the Court decides about the meaning of the term “home
confinement,” we respectfully request that Mr. Baez be permitted to attend his grandmother’s
funeral on December 28-29, 2020.

       We thank the Court for its consideration of Mr. Baez’s motion, and would be happy to
address any of the Court’s questions or concerns through additional briefing or a Court
conference. Thank you for your consideration.

                                                   Respectfully submitted,

                                                   /s/ Kristen M. Santillo
                                                   Kristen M. Santillo



                                     Mr. Baez's request to attend his grandmother's
                                     funeral is granted. The Court will reserve
                                     decision on the appropriate level of home
                                     confinement until it receives a response from
                                     the Probation Office.

                                                                      SO ORDERED.


                                                         ________________________
                                                                Hon. Ronnie Abrams
                                                                 December 23, 2020
